Title: From George Washington to Thomas Forrest, 20 November 1780
From: Washington, George
To: Forrest, Thomas


                        
                            Sir
                            Head Quarters Passaic Falls 20th Novemr 1780.
                        
                        I have recd your favor of the 12th. It gives me pain to find an Officer of merit under the necessity of
                            quitting the service for the reasons you mention, and I should very readily consent to your retiring in the manner and
                            upon the terms you propose, did I see that it could be done consistently with the Regulations of the 3d and 21st of
                            October last.
                        When you speak of five Lieut. Colonels of Artillery I presume you include the Lieutenant Colonel of the
                            South Carolina Regiment, but I cannot find, by any construction of the Regulations above referred to, that the Officers of
                            that Regiment can be introduced into either of the four that have served together in this quarter—That Regiment, both as
                            to Officers and Men, appears to me to be totally reformed—Indeed it was always considered as being upon a different
                            foundation from the others—The Officers never rolled together, and while those in the South Carolina Regiment were
                            promoted Regimentally to the Rank of Colonel, those in the other four were promoted lineally to the Rank of Field
                            Officers—This is a further reason against introducing the former among the latter at this period, as both the Colonel and Lt Colonel of the southern Regiment would I am informed be found (if considered upon a lineal scale of the five
                            Regiments) junior Officers to some of the Major’s of the other four. I am &c.